
	

113 S2686 IS: Wounded Warrior Tax Equity Act of 2014
U.S. Senate
2014-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2686
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2014
			Mr. Cornyn introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to prevent the extension of the tax collection period
			 merely because the taxpayer is a member of the Armed Forces who is
			 hospitalized as a result of combat zone injuries.
	
	
		
			1.
			Short title
			This Act may be cited as the
			 Wounded Warrior Tax Equity Act of 2014.
		
			2.
			Prevention of
			 extension of tax collection period for members of the Armed Forces who are
			 hospitalized as a result of combat zone injuries
			
				(a)
				In
			 general
				Section 7508(e) of
			 the Internal Revenue Code of 1986 is amended by adding at the end the
			 following
			 new paragraph:
				
					
						(3)
						Collection
				period after assessment not extended as a result of
				hospitalization
						With respect to any period of continuous
				qualified hospitalization described in subsection (a) and the next
			 180 days
				thereafter, subsection (a) shall not apply in the application of
			 section
				6502.
					.
			
				(b)
				Effective
			 date
				The amendment made by this section shall apply to taxes
			 assessed before, on, or after the date of the enactment of this Act.
			
